USCA4 Appeal: 18-2488   Doc: 1      Filed: 12/17/2018 Pg: 1 of 1
               Case 8:17-cv-01596-PJM Document 153 Filed 12/17/18 Page 1 of 1

                                                                 FILED: December 17, 2018

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                         ___________________

                                              No. 18-2488
                                          (8:17-cv-01596-PJM)
                                         ___________________

        DISTRICT OF COLUMBIA; STATE OF MARYLAND

                     Plaintiffs - Appellees

        v.

        DONALD J. TRUMP, President of the United States of America, in his official
        capacity and in his individual capacity

                     Defendant - Appellant


        This case has been opened on appeal.

        Originating Court                         United States District Court for the
                                                  District of Maryland at Greenbelt
        Originating Case Number                   8:17-cv-01596-PJM
        Date notice of appeal filed in            12/14/2018
        originating court:
        Appellant (s)                             Donald J. Trump

        Appellate Case Number                     18-2488
        Case Manager                              RJ Warren
                                                  804-916-2704
